DETAILED ACTION

Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 09/11/2020. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with JOE McKINNEY MUNCY (Reg. number 32334) on 08/30/2021.
The application has been amended as follows: 

Amendment to Specification
Page 2 las para line 4, after “liquid required”, delete “by”, and insert --for --;
Page 3 line 19, after “comprises” delete “a”, and insert “at least one”;
Page 3 line 20, before “turbogenerator”, insert “at least one”;
Page 4 line 1, after “through”, delete “the two”, and insert “each of the at least one”;
Page 6 line 4, after “to the side with the” , insert “at least one”;
Page 6 line 5, after “fluid drives” , delete “the”, and insert “each of the at least one”;
Page 7 line 3, after “so that”, delete “the”, and insert “each of the at least one”;
Page 9 line 13, after “cable10,” , delete “a”, and insert “at least one”;
Page 10 line 4, after “drives”, delete “the”, and insert “each of the at least one”.

Amendment to claims
Claims 1-3 have been amended as follows:
Claim 1 has been amended and replaced as follows:
1. A wave energy thermal storage type seawater thermoelectric power generation device, comprising:
 a buoy-type energy capture system, a platform system and a mooring system; the platform system comprises three parts which are respectively a hot water tank , a generator room and a cooling room from top to bottom, wherein the hot water tank  is wrapped with a thermal insulation layer  and filled with liquid required [[for heating; 
a flywheel rotor shaft is arranged in the center of the hot water tank, the lower part of the flywheel rotor shaft is in contact with the bottom surface of the hot water tank , a flywheel is fixed by bearings in the middle of the flywheel rotor shaft, and the upper part extends out of the hot water tank and above the platform the flywheel rotor shaft is fixed by bearings on faying surfaces; the flywheel rotor shaft above the platform is sheathed with a plurality of rotary sleeves, each rotary sleeve has an inner ratchet and a pawl inside, the inner ratchet is fixedly connected to the inner wall of the rotary sleeve, and is not in contact with the flywheel rotor shaft, the pawl is fixed on a disc fixedly connected to the flywheel rotor shaft, and a needle roller bearing is arranged between the disc and the inner wall of the rotary sleeve; 
a wire-rope is wound around the outer wall of the rotary sleeve, one end of the wire-rope is connected to the buoy-type energy capture system, and the other end is connected to a preloaded spring which is connected to a fixed bar through a ring, a heat collecting pipe is wound around the inner wall of the hot water tank , and has gas working fluid inside; the left and right ends of the heat collecting pipe extend upwards away from the hot water tank and the upper surface of the thermal insulation layer, and then extend downwards along the outer wall of the thermal insulation layer into the generator room , 
wherein the generator room comprises [[at least one turbo-generator and a working fluid pump, and the turbo-generator has a cable extending above the platform for connection with other electrical equipment; both ends of the heat collecting pipe respectively pass through each of the at least one [[and continue to extend downwards, and finally communicate with a cooling pipe in the sea, the main body of the cooling pipe is a spiral descent pipe with liquid working fluid inside; [[
a water permeable net connected to the bottom surface of the platform covers outside of the whole cooling pipe, and the water permeable net and the cooling pipe form the cooling room of the platform system;
wherein the mooring system comprises mooring points , mooring lines and anchors, wherein the mooring points are at the bottoms of both sides of the platform, and the mooring lines are connected to the platform through the mooring points and [[fixed on the seabed with the aid of the anchors;
wherein the buoy-type energy capture system comprises two parts: buoys and motion transfer components, wherein the motion transfer components comprise guide rail rooms, pulley rooms, guide pulleys, fixed pulleys, platform pulleys and wire-ropes, a plurality of buoys uniformly surround the platform, one side of each buoy close to the platform is connected to the guide rail room through the guide pulleys, the pulley room is arranged between the guide rail room and the platform, and the pulley room has a pulley block composed of four fixed pulleys inside, and one end of the wire-rope is bound with the guide pulleys, and the other end starts from the guide rail room and passes the pulley block of the pulley room and the platform pulley fixed on the platform to be finally connected with the rotary sleeve;
during working, the buoys move up and down under the drive of waves and drive the wire-ropes to move; when the buoys move upwards, because the wire-ropes is bound with the guide pulleys, the wire-ropes of the guide rail rooms move upwards at the same time, and the wire-ropes located in the pulley rooms change from moving upwards to moving downwards due to the action of the fixed pulleys ; under the action of the platform pulleys, the wire-ropes above the platform moves horizontally towards the left to drive the rotary sleeves to rotate clockwise; at this time, the preloaded springs are stretched, and part of the wave energy is converted to elastic potential energy; 
wherein the inner ratchets rotate together with the rotary sleeves but cannot drive the flywheel rotor shafts to rotate due to the action of the pawls, when the buoys move downwards, the wire-ropes are wound back to the rotary sleeves counterclockwise in the tightened state due to the action of the preloaded springs; at this time, thus, the pawls no longer hinder the rotation of the flywheel rotor shafts, and consequently the flywheel rotates [[
wherein the rotating flywheel constantly rubs against the liquid filled in the hot water tank to heat the liquid, thereby achieving [[to maximize prevention of [[from conducting [[further direct contact between the heat collecting pipe and the hot liquid, the heat generated by the friction between the flywheel and the liquid can be transferred into the heat collecting pipe with [[a liquid working fluid in the heat collecting pipe immediately boils and evaporates into gas, and the volume expands rapidly; since liquid continuously enters on the side with the working fluid pump , the gas moves quickly to [[the side with]] each of the at least one [[each of the at least one [[of power generation.

Claim 2 has been amended and replaced as follows 
2. The wave energy thermal storage type seawater thermoelectric power generation device according to claim 1, wherein the outer wall of the heat collecting pipe is covered with the thermal insulation layer to keep [[practically constant [[

Claim 3 has been amended and replaced as follows 
3. The wave energy thermal storage type seawater thermoelectric power generation device according to claim 1, wherein the pipe walls of the heat collecting pipe and the cooling pipe are made of metal [[for fast heat transfer.


Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  1 is allowed primarily because none of the prior art of record anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Regarding Claim 1:
The prior art of record does not teach “A wave energy thermal storage type seawater thermoelectric power generation device including: a buoy-type energy capture system, a platform system and a mooring system; the platform system comprises three parts which are respectively a hot water tank , a generator room and a cooling room from top to bottom, wherein the hot water tank  is wrapped with a thermal insulation layer  and filled with liquid required  for heating; a flywheel rotor shaft is arranged in the center of the hot water tank, the lower part of the flywheel rotor shaft is in contact with the bottom surface of the hot water tank , a flywheel is fixed by bearings in the middle of the flywheel rotor shaft, and the upper part extends out of the hot water tank and above the platform the flywheel rotor shaft is fixed by bearings on faying surfaces; in combination with water permeable net connected to the bottom surface of the platform covers outside of the whole cooling pipe, and the water permeable net and the cooling pipe form the cooling room of the platform system; wherein the mooring system comprises mooring points , mooring lines and anchors, wherein the mooring points are at the bottoms of both sides of the platform, and the mooring lines are connected to the platform through the mooring points and fixed on the seabed with the aid of the anchors; emphasis added wherein the rotating flywheel constantly rubs against the liquid filled in the hot water tank to heat the liquid, thereby achieving wave energy thermal storage, the thermal insulation layer ensures to maximize prevention of the hot water tank from conducting heat exchange with the outside; further direct contact between the heat collecting pipe and the hot liquid, the heat generated by the friction between the flywheel and the liquid can be transferred into the heat collecting pipe with high efficiency” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
September 14, 2021